DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to applicant’s arguments received on December 14th 2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Racenet et al. (WO 2005//0373239; “Racenet”) in view of Marczyk et al. (US 2009/0057370; “Marczyk”).
Regarding claim 36, Racenet discloses an apparatus (10) comprising:
(a)    a shaft (14) having a longitudinal axis (see annotated diagram 1 below), wherein the shaft (14) includes a frame ground member (204; element 204 is deemed to be a frame ground feature due to its function of guiding elements 214 and 215 longitudinally), wherein the frame ground member (204) includes an elongate guide feature (Figs. 27, 28);
(b)    an end effector (16) configured to engage tissue;
see annotated diagram 1 below) coupling the shaft (14) with the end effector (16), wherein the end effector (16) is pivotable at the articulation joint (see annotated diagram 1 below) to selectively deflect the end effector (16) away from the longitudinal axis (see annotated diagram 1 below) of the shaft (14; Figs. 27, 28); and
(d)    an articulation drive assembly, wherein the articulation drive assembly is operable to pivot the end effector at the articulation joint, wherein the articulation drive assembly comprises:
(i)    a first link (214; Fig 27),
(ii)    a second link (215), and
(iii)    a pin (see annotated diagram 1 below) pivotably coupling the first link (214; Fig. 27) and the second link (215), wherein the pin is engaged with the elongate guide feature (204; via element 214),
wherein the second link (215) is further pivotably coupled with the end effector (16; Fig. 28).
Racenet fails to disclose a shaft having an outer tube; and a frame ground member housed within the outer tube.
However, Marczyk teaches a shaft (122) having an outer tube (124; Fig. 9; para. [0110]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and frame ground member of Racenet by having provided the outer tube, as taught by Marczyk, in order to provide a protective cover for the mechanical elements located within the outer cover.

    PNG
    media_image1.png
    345
    556
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 37, Racenet discloses wherein the elongate guide feature (204) comprises a slot (annular area which receives element 214 that has the pin) configured to slidably receive the pin (see diagram 1 above).
Allowable Subject Matter
5.	Claims 16, 18, 19 and 21-35 are allowed.
Regarding claim 16, Racenet et al. (WO 2005//0373239; “Racenet”) is the most relevant prior art.
Racenet discloses an apparatus (10) comprising:
(a)    a shaft (14) having a longitudinal axis (see annotated diagram 1 above);
(b)    an end effector (16) configured to engage tissue;
see annotated diagram 1 above) coupling the shaft (14) with the end effector (16), wherein the end effector (16) is pivotable at the articulation joint (see annotated diagram 1 above) to selectively deflect the end effector (16) away from the longitudinal axis (see annotated diagram 1 above) of the shaft (14; Fig. 28), wherein the articulation joint (see annotated diagram 1 above) comprises a joint link (306) configured to separate the shaft (14) from the end effector (16; Fig. 28) and permit the end effector (16) to pivot relative to the shaft (14; Fig. 28; element 306 allows the aforementioned elements to move freely without any inhibiting motions); and
(d)    a linkage assembly (214, 215), wherein the linkage assembly (214, 215) is laterally offset from the joint link (306), wherein the linkage assembly (214, 215) is operable to translate relative to the shaft (14) to thereby pivot the end effector (16) at the articulation joint (see annotated diagram 1 above; pg. 21 para. 2).
Racenet fails to disclose the joint link (306) is configured to extend angularly relative to a longitudinal axis of the end effector (16) when the end effector (16) is in an articulated state (Fig. 28).
Regarding claim 32, Racenet et al. (WO 2005//0373239; “Racenet”) is the most relevant prior art.
Racenet discloses an apparatus (10) comprising:
(a)    a shaft (14) having a longitudinal axis (see annotated diagram 1 above);
(b)    an end effector (16);
see annotated diagram 1 above) coupling the shaft (14) with the end effector (16), wherein the end effector (16) is pivotable at the articulation joint (see annotated diagram 1 above) to selectively deflect a distal end of the end effector (16) away from the longitudinal axis (see annotated diagram 1 above) of the shaft (14), wherein the articulation joint (see annotated diagram 1 above) comprises a joint link (304) pivotably coupled with the shaft (14) and the end effector (16), wherein the joint link (304) is configured to permit the end effector (16) to pivot relative to the shaft (14; Fig. 28; the flexible properties of the joint link allow the shaft and end effect to pivot with respect to one another); and
(d)    a linkage assembly (214, 215) operatively coupled with the end effector (16; Figs. 27, 28), wherein the linkage assembly (214, 215) is operable to translate longitudinally relative to the shaft (14) to pivotably actuate the end effector (16) relative to the shaft (14) at the articulation joint (see annotated diagram 1 above; pg. 21 para. 2; Figs. 27 and 28).
Racenet fails to disclose the joint link (304) having a first end pivotably coupled with the shaft about a first pivot axis and a second end pivotably coupled with the end effector about a second pivot axis distal to the first pivot axis.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731